Exhibit 10.3

FIRST AMENDMENT TO AMENDED

AND RESTATED EMPLOYMENT AGREEMENT

This First Amendment (this “Amendment”) is entered into as of November 16, 2017,
between Entercom Communications Corp., a Pennsylvania corporation (the
“Company”), and David J. Field (“Executive”) in order to amend as follows that
certain Amended and Restated Employment Agreement, effective as of April 22,
2016, between the Company and Executive (the “Employment Agreement”).

WHEREAS, the Company and Executive are parties to the Employment Agreement;

WHEREAS, the parties agree to amend the Employment Agreement to extend the term
and alter certain compensation terms thereof, provided that such amendments
shall be contingent on and effective as of the closing of the Company’s
transaction with CBS Radio, Inc. (the “Closing Date”);

NOW THEREFORE, in consideration of the mutual covenants set forth below, the
receipt and sufficiency of which are hereby acknowledged, the parties agree to
amend the Employment Agreement as follows:

1.    Term. Section 3 of the Employment Agreement is hereby amended in its
entirety to read as follows:

“3.    Term. Unless terminated earlier as provided in this Agreement, the term
of this Agreement shall commence on the Effective Date and shall terminate and
expire on the fourth anniversary of Closing Date (the “Initial Term”), provided
that the Initial Term shall automatically renew for additional twelve (12) month
periods from year to year thereafter, unless either party gives at least one
hundred twenty (120) days’ prior written notice of its election to either
terminate or to renegotiate the terms of this Agreement at the end of the
Initial Term or any then current renewal term (the Initial Term and any
subsequent renewal terms, collectively the “Employment Term”) .”

2.    Compensation.

2.1.    Section 4.2 of the Employment Agreement is hereby amended in its
entirety to read as follows:

“4.2.    Effective on the Company’s next full payroll cycle following the
Closing Date, an annual salary in the amount of one million two hundred thousand
dollars ($1,200,000) to be paid consistent with the standard payroll practices
of Employer in place from time-to-time (the “Base Compensation”). Beginning on
the first anniversary of the Closing Date and each anniversary thereafter during
the Employment Term, Executive’s Base Compensation shall be automatically
increased by three percent (3%).”

2.2.    Section 4.3 of the Employment Agreement is hereby amended in its
entirety to read as follows:

 

1



--------------------------------------------------------------------------------

“4.3 Executive shall have the opportunity to earn an annual performance bonus
(the “Annual Bonus”) to be determined by the Compensation Committee of the Board
(the “Compensation Committee”) to be based on criteria to be established by the
Compensation Committee in its discretion. For any fiscal year of the Company,
Executive’s target bonus amount under this Section 4.3 shall be two hundred
percent (200%) of the Base Compensation for each such fiscal year; provided,
however, that the Compensation Committee shall determine the actual bonus amount
to be paid for each such fiscal year based on the Company’s and Executive’s
performance. Such Annual Bonus shall be payable as soon as reasonably
practicable following, and in no event later than two and one-half (2  1⁄2)
months following, the end of the fiscal year for which such Annual Bonus is
earned.”

3.    Equity Compensation. Section 5 of the Employment Agreement is hereby
amended to add a new Section 5.3, which shall provide as follows in its
entirety:

“5.3.    Notwithstanding anything in this Section 5 or in this Agreement to the
contrary, following the Closing Date, Executive will be eligible to receive
annual equity grants as may be determined by the Compensation Committee in its
sole discretion based on the Company’s and Executive performance.”

4.    No Other Changes to the Employment Agreement. Except as expressly amended
by this Amendment, all of the terms of the Employment Agreement shall remain in
full force and effect.

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first set forth above.

 

/s/ David J. Field

David J. Field Date: November 16, 2017 Entercom Communications Corp.

/s/ Andrew P. Sutor, IV

Andrew P. Sutor, IV Executive Vice President, General Counsel Date: November 16,
2017

 

2